                           Case 3:18-cv-05546-EMC Document 36 Filed 10/17/18 Page 1 of 2



                     1   Ashley Keller (pro hac vice)
                         ack@kellerlenkner.com
                     2   Warren Postman (pro hac vice)
                         wdp@kellerlenkner.com
                     3   Seth Meyer (pro hac vice)
                         sam@kellerlenkner.com
                     4   Tom Kayes (pro hac vice)
                         tk@kellerlenkner.com
                     5   KELLER LENKNER LLC
                         150 N. Riverside Plaza, Suite 4270
                     6   Chicago, Illinois 60606
                         Tel: (312) 741-5220
                     7
                         Attorneys for Plaintiff and the Proposed Classes
                     8
                         Kent M. Roger, Bar No. 095987
                     9   kent.roger@morganlewis.com
                         Brian C. Rocca, Bar No. 221576
                    10   brian.rocca@morganlewis.com
                         Sujal J. Shah, Bar No. 215230
                    11   sujal.shah@morganlewis.com
                         Minna Lo Naranjo, Bar No. 259005
                    12   minna.naranjo@morganlewis.com
                         MORGAN, LEWIS & BOCKIUS LLP
                    13   One Market, Spear Street Tower
                         San Francisco, CA 94105-1596
                    14   Tel: (415) 442-1000
                         Fax: (415) 442-1001
                    15
                         Attorneys for Defendants
                    16

                    17
                                                      UNITED STATES DISTRICT COURT
                    18
                                                    NORTHERN DISTRICT OF CALIFORNIA
                    19
                                                            SAN FRANCISCO DIVISION
                    20

                    21
                         DIVA LIMOUSINE, LTD., individually and             Case No. 3:18-cv-05546-EMC
                    22   behalf of all others similarly situated,
                                                                            STIPULATION AND [PROPOSED]
                    23                         Plaintiff,                   ORDER RE SCHEDULE FOR
                                                                            MOTION TO DISQUALIFY
                    24                 vs.

                    25   UBER TECHNOLOGIES, INC.; RASIER,
                         LLC; RASIER-CA, LLC; UBER USA, LLC;
                    26   and UATC, LLC.

                    27                         Defendants.

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                             Case No. 3:18-CV-05546-EMC
  SAN FRANCISCO                     STIPULATION AND [PROPOSED] ORDER RE SCHEDULE FOR MOTION TO DISQUALIFY
                             Case 3:18-cv-05546-EMC Document 36 Filed 10/17/18 Page 2 of 2



                     1          WHEREAS, Plaintiff filed its Complaint in this action on September 10, 2018 (Dkt. 1);

                     2          WHEREAS, Defendants have advised Plaintiff that they will be filing a motion to

                     3   disqualify the Keller Lenkner LLC law firm, which Keller Lenkner LLC intends to oppose;

                     4          WHEREAS, the parties conferred in good faith about an appropriate schedule for the

                     5   briefing and hearing on the motion to disqualify and agree that the motion raises issues that

                     6   should be briefed and heard on a modified schedule;

                     7          THEREFORE, the parties, through their undersigned counsel, and subject to the Court’s

                     8   approval, stipulate to the following schedule for the above-referenced motion to disqualify:

                     9
                                     Event                                  Deadline
                    10               Motion                                 October 23, 2018
                    11               Opposition                             November 2, 2018

                    12               Reply                                  November 9, 2018
                                     Noticed Hearing Date                   November 15, 2018 at 1:30 p.m.
                    13

                    14          IT IS SO STIPULATED.
                    15   DATED: October 17, 2018 By:                   /s/ Brian C. Rocca
                    16                                             Brian C. Rocca1
                                                                   MORGAN, LEWIS & BOCKIUS LLP
                    17                                             Attorneys for Defendants
                    18

                    19   DATED: October 17, 2018 By:                   /s/ Tom Kayes
                    20                                             Tom Kayes (pro hac vice)
                                                                   Keller Lenkner LLC
                    21                                             Attorneys for Plaintiff and the Proposed Classes
                    22

                    23          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    24   Dated: ___________________________                    _________________________________
                                                                                UNITED STATES DISTRICT JUDGE
                    25

                    26

                    27   1
                          Brian C. Rocca, the filer of this document, hereby attests that he obtained the concurrence of the
                    28   other signatory, Tom Kayes, prior to its filing.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                     1                       Case No. 3:18-CV-05546-EMC
  SAN FRANCISCO                     STIPULATION AND [PROPOSED] ORDER RE SCHEDULE FOR MOTION TO DISQUALIFY
